King, J.
I do not concur in the conclusion reached by the majority of the court. There is no doubt as to the principles of law applicable to the question involved. Delivery must be proved in *26order to constitute a gift inter vivos, but the fact of delivery may be proved by circumstances. After a painstaking examination ot the record in this case, it seems to me that a jury would have been justified, from all the facts and circumstances disclosed in the evidence, in finding that the bond in question became the property of Mrs. Gray before her husband’s death by a gift to her from him completed by delivery.
Mr. Justice Spear and Mr. Justice Hanson concur in this view.